Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: Schlage (US 2,633,040) was found to be the closest prior art.  Schlage a guide template for producing a main-side cut-out on a main-side surface of a workpiece, which workpiece has a workpiece secondary-side surface, which is at an angle to the main- side surface (See Figure 6) and proceeding from which a secondary-side cut-out extends into the workpiece next to the main-side surface at a distance therefrom, wherein the guide template comprises: a main-side stop (See Figure 6) having a main-side stop surface for making contact with the workpiece main-side surface of the workpiece, and comprises a secondary-side stop 17, which has an engagement protrusion 42 for engaging the secondary-side cut-out (See Figure 6), wherein a longitudinal axis of the engagement protrusion extends toward a tool 74 to an intersection region, in which the main-side cut-out to be produced and the secondary-side cut-out intersect, and is at an angle (See Figure 6), to tool 74.  Schlage does not disclose a depth stop having a depth stop surface for a counter stop of the working tool for limiting the penetration depth of the working tool into the workpiece with respect to the guide longitudinal axis, wherein the depth stop and the engagement protrusion are arranged on a carrier body, on which the main-side stop is mounted for adjustment by means of an adjusting device for 
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Schlage, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722